Sweeney, J.,
dissenting. In my view, the facts elucidated below did not warrant a pat-down frisk of defendant under Terry v. Ohio (1968), 392 U.S. 1, 44 O.O. 2d 383. As pointed out by the court of appeals below, the record discloses that Deputy Garst had no objective, reasonable basis for frisking defendant. The defendant made no furtive gestures and did not act aggressively or attempt to flee. Moreover, it appears that defendant cooperated completely with all requests made by Garst, even though he was not fully aware at the time that Garst was a law enforcement officer. Under these circumstances, the frisk was not justifiable under Terry, supra.
In addition, I am dismayed by the majority’s continued expansion of the ill-advised decision rendered in State v. Bobo (1988), 37 Ohio St. 3d 177, 524 N.E. 2d 489. While the majority does not specifically rely on Bobo, the rule of law announced in State v. Freeman (1980), 64 Ohio St. 2d 291, 18 O.O. 3d 472, 414 N.E. 2d 1044, on which the majority does rely, was greatly expanded in Bobo, as well as in the cause sub judice. Unfortunately, decisions such as that made herein and in Bobo transform the guarantees of the Fourth Amendment into a mere form of words. The majority of this court is already on notice that its particular view of the scope and breadth of the Fourth Amendment does not square with the law as articulated by the United States Supreme Court as *64evidenced by its summary reversal of this court in Smith v. Ohio (1990), 494 U.S ___, 108 L. Ed. 2d 464, 110 S. Ct. 1288. I would hope that such a pronouncement by the high court would compel this court to be more circumspect in reviewing Fourth Amendment cases. However, today’s decision indicates that such has yet to occur.
In any event, based on the foregoing, I would affirm the decision of the appellate court below.